Citation Nr: 1339732	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  The Veteran contends that he served in the Naval Reserves from 1988 to 2008.  The record does indicate the Veteran's service in the Reserves, but this will be further addressed in the Remand portion of the decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a back disorder and a right knee disorder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the appellant's claim must be remanded for further development.  

The Veteran contends that he injured his back while in service.  Service treatment records indicate that he complained of back pain in 1982 while in service.  The Veteran's June 1983 separation examination makes no note of back pain.  However, the Veteran alleges that he received treatment during service and from local physicians immediately following separation from service in 1983.  The record does not contain these private medical records and there is no indication that VA has made appropriate efforts to obtain them.  If these records are obtainable, they are critical to a final decision on the Veteran's service connection claim for a back disorder.  
Additionally, the Veteran contends that he was in the Naval Reserves from 1988 to 2008.  It is during this time that the Veteran alleges he injured his right knee while removing heavy equipment from the back of a 2 1/2 ton truck.  The record does not contain evidence of the Veteran's service in the reserves and does not contain service treatment records from his time in the reserves.  In order to render a decision on the Veteran's service connection claim for his right knee, verification of his reserves service and access to his service treatment records from that time are necessary.  In addition, the Veteran's service treatment records during his time in the Naval Reserves are relevant to his service connection claim for a back disorder.

If it is verified that the Veteran served in the Naval Reserves and there is evidence that he suffered an in-service injury with respect to his right knee, he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Veteran received a March 2012 VA examination for his back disorder.  The Board finds the opinion rendered by the examiner to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that when VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the opinion must be adequately supported and explained).  The examiner opined that the Veteran's back disability "was less likely than not  incurred in or caused by the claimed in-service injury [or] event."  The examiner's rationale seemed to be based entirely on the lack of medical records to substantiate the Veteran's claim.  The Board notes that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As a result, a new opinion is necessary to clarify whether there is another basis for the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify the private treatment records the he referenced with respect to his back after separation from service in 1983.  In addition, request that he identify any other relevant treatment that he has received or is receiving for his back or right knee, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Verify the Veteran's service in the Naval Reserves through appropriate means and obtain service treatment records for the period from 1988 to 2008. 

3.  Review any additional Reserve service treatment records received.  If such records reveal any treatment, complaint, or diagnosis pertaining to the Veteran's claimed back and/or right knee disabilities, make appropriate efforts to ascertain whether such treatment, complaint, or diagnosis occurred during a period of Active Duty Training or Inactive Duty Training.

3.  Once all of the available records have been associated with the claims folder, if it is verified that the Veteran served in the Naval Reserves and there is evidence of an injury while on Active Duty Training or Inactive Duty Training, schedule the Veteran for a VA examination for his right knee with an examiner of appropriate expertise. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's right knee disorder.

Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis for the Veteran's right knee.

b)  If the Veteran has a current right knee disability, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the right knee disorder is causally or etiologically related to the Veteran's period of active service, including the Veteran's time in the Naval Reserves.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Once all of the available records have been associated with the claims folder, obtain a new opinion or schedule the Veteran for a new examination to determine the likelihood of the Veteran's current back disability being related to his active duty service.  Whether a new opinion is adequate, or a new examination is necessary, is up to the discretion of the examiner.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the opinion or examination.  The examiner must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's back disorder.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disorder is causally or etiologically related to the Veteran's period of active service, including the Veteran's time in the Naval Reserves.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


